[Cite as State v. Pirozak, 2018-Ohio-339.]
                            STATE OF OHIO, HARRISON COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT


STATE OF OHIO                                  )    CASE NO. 17 HA 0004
                                               )
        PLAINTIFF-APPELLEE                     )
                                               )
VS.                                            )    OPINION
                                               )
VENDELA PIROZAK                                )
                                               )
        DEFENDANT-APPELLANT                    )

CHARACTER OF PROCEEDINGS:                           Criminal Appeal from the County Court
                                                    of Harrison County, Ohio
                                                    Case No. CRB 16-349

JUDGMENT:                                           Reversed.
                                                    Conviction Vacated.

APPEARANCES:

For Plaintiff-Appellee:                             Atty. T. Owen Beetham
                                                    Harrison County Prosecutor
                                                    Atty. Jack L. Felgenhauer
                                                    Assistant Prosecuting Attorney
                                                    111 W. Warren Street
                                                    P.O. Box 248
                                                    Cadiz, Ohio 43907

For Defendant-Appellant:                            Atty. Robert Aaron Miller
                                                    329 North Fourth Street
                                                    Steubenville, Ohio 43952


JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Mary DeGenaro
                                                    Dated: January 25, 2018
[Cite as State v. Pirozak, 2018-Ohio-339.]
WAITE, J.


        {¶1}     Appellant Vendela Pirozak appeals her conviction in Harrison County

Court following her no contest plea to one count of possession of drug paraphernalia,

a fourth degree misdemeanor. Appellant argues on appeal that her plea was not

made knowingly, intelligently and voluntarily. She requests that her plea be vacated

and the matter remanded.                A review of the record before this Court reveals

Appellant’s plea was not made knowingly, intelligently and voluntarily. This record

also shows the trial court did not properly comply with the mandates of Crim.R. 11 in

accepting Appellant’s no contest plea in this misdemeanor action.             Appellant’s

assignments of error have merit and the judgment of the trial court is reversed.

Appellant’s conviction is vacated.

                                   Factual and Procedural History

        {¶2}     Appellant was cited for possession of drug paraphernalia in violation of

R.C. 2925.14 on November 30, 2016. On December 5, 2016 Appellant entered a

plea of not guilty to the charge. A pre-trial hearing was held on December 22, 2016.

The matter was continued after Appellant indicated she wished to obtain her own

counsel rather than have the court appoint counsel for her.            A second pre-trial

conference was held on March 30, 2017. Appellant appeared without counsel and

told the court that she did not obtain counsel and did not want court appointed

counsel. Pre-trial negotiations occurred on the record between the court, the state

and Appellant. The state recommended a sentence of thirty days in jail with 30 days

suspended, a fine of $250 and six months of supervised probation. Appellant stated

that she agreed with the sentence. The court presented a written judgment entry to
                                                                                      -2-

Appellant, who signed a waiver of counsel and entered a written plea of no contest.

The court found Appellant guilty of possession of drug paraphernalia and sentenced

her to the agreed-upon thirty (30) days in jail with thirty days suspended, a $250 fine

and six months of supervised probation. The judgment entry was filed on March 30,

2017.

        {¶3}   Appellant filed a pro se notice of appeal and request for stay of her jail

sentence on March 31, 2017, alleging she was “completely misinformed by the lower

court” and that she was told that because her crime involved a minor misdemeanor

she was not subject to jail time. (Emphasis deleted.) (3/31/17 Appellant’s Notice of

Appeal of Criminal Conviction and Request for Stay of Jail Sentence and Probation,

pp. 1-2.) As the trial court had already suspended her sentence and set bail for

Appellant in a judgment entry dated April 18, 2017, this Court overruled her stay

request.

                           ASSIGNMENT OF ERROR NO. 1

        THE TRIAL COURT ERRED BY ACCEPTING A PLEA THAT WAS

        NOT KNOWINGLY, INTELLIGENTLY AND VOLUNTARILY ENTERED.

                           ASSIGNMENT OF ERROR NO. 2

        THE TRIAL COURT ERRED BY FAILING TO NOTIFY APPELLANT

        OF HER RIGHTS PURSUANT TO CRIMINAL RULE 11, OHIO RULES

        OF CRIMINAL PROCEDURE.

        {¶4}   This appeal arises from a no contest plea to a misdemeanor charge

before the Harrison County Court. Appellant contends that her plea was not valid
                                                                                       -3-

because it was not knowingly, intelligently and voluntarily entered and that the trial

court erred by failing to comply with Crim.R. 11.

       {¶5}   Initially it must be noted that although Appellant presents two

assignments of error, she argues these together.          Pursuant to App.R. 16(A)(7),

Appellant must separately argue each assignment in order for separate assignments

to be considered. Consolidation of arguments for separate assignments of error is

not permitted. However, in the interest of justice, we will overlook Appellant’s error.

       {¶6}   Appellant was charged with violating R.C. 2925.14, a fourth degree

misdemeanor, which carries a penalty of not more than a thirty day jail sentence.

Under Crim.R. 2(C), a “serious offense” includes any misdemeanor for which the

penalty prescribed by law includes confinement for more than six months. Since the

offense to which Appellant was charged does not fall within this classification, her

offense is classified as a petty offense pursuant to Crim.R. 2(D). All misdemeanors

classified as petty offenses are governed by Crim.R. 11(E) which states:

       In misdemeanor cases involving petty offenses the court may refuse to

       accept a plea of guilty or no contest, and shall not accept such pleas

       without first informing the defendant of the effect of the plea of guilty, no

       contest, and not guilty.

       {¶7}   While Crim.R. 11(E) requires the trial court to explain the effect of the

plea prior to accepting that plea, rigid adherence is not necessary. Garfield Heights

v. Mancini, 121 Ohio App. 3d 155, 157, 669 N.E.2d 132 (1997).                   Substantial

compliance is sufficient as long as, under the totality of the circumstances, a
                                                                                     -4-

defendant subjectively understands the implications of the plea and the rights being

waived. State v. Nero, 56 Ohio St. 3d 106, 108, 564 N.E.2d 474 (1990). The trial

court must engage in a meaningful dialogue with the defendant to ensure that the

defendant subjectively understands the plea and the implications of waiving these

rights, particularly when the court is dealing with a misdemeanor offense where

imprisonment is an option. State v. Richard, 113 Ohio App. 3d 141, 144, 680 N.E.2d
667 (1996). Although the phrase “the effect of the plea” is not defined under the

rules, this Court has held that the trial court must:

       plainly advise a defendant that by entering his plea he is essentially

       extinguishing his right to a trial by jury or to the court, the burden upon

       the prosecution to prove his guilt beyond a reasonable doubt, his right

       to cross-examine the witnesses called against him, his right to testify,

       his right to compulsory process, and his privilege against self-

       incrimination.

State v. Malek, 7th Dist. No. 02 CA 97, 2002-Ohio-6431, ¶ 9.

       {¶8}   The trial court must also advise the defendant that once a no contest

plea is entered, the trial court will make a finding of guilt or innocence based on an

explanation of the circumstances as they are presented in the complaint, by the

prosecution, or by the complainant. Id. at ¶ 10. We have held that failure of the trial

court to inform the defendant of the effects of the plea and to comply with the

mandates of the rule constitutes prejudicial error. Id. at ¶ 11.
                                                                                    -5-

       {¶9}   The burden of demonstrating compliance with the criminal rules is on

the trial judge, who must conduct a meaningful dialogue with the defendant before a

no contest plea is accepted. State v. Luhrs, 69 Ohio App. 3d 731, 735, 591 N.E.2d
1251 (1990).     A defendant’s written waiver does not preclude the trial court’s

responsibility to explain to the defendant the fundamental rights involved and the

effect of waiving those rights. Id.

       {¶10} In the instant matter, the trial court does not discuss Appellant’s

fundamental rights or constitutional guarantees on the record. Moreover, no mention

of a finding of guilt is ever made. The record is similarly devoid of any comments by

Appellant regarding the constitutional rights she is waiving or any indication that the

trial court engaged her at all in a meaningful dialogue. Hence, a review of the record

here reveals that the trial court did not comply with the Crim.R. 11 mandates prior to

accepting Appellant’s plea.

       {¶11} More importantly, this record shows that Appellant pleaded no contest

to the charge. R.C. 2937.07 also requires the trial court to obtain an explanation of

the circumstances surrounding the crime before making a finding of guilt when there

is a no contest plea. R.C. 2937.07 provides, in part:

       A plea to a misdemeanor offense of “no contest” * * * shall constitute an

       admission of the truth of the facts alleged in the complaint and * * * the

       judge * * * may make a finding of guilty or not guilty from the

       explanation of the circumstances of the offense.
                                                                                       -6-

       {¶12} The trial court’s duties found in R.C. 2937.07 are considered to create a

substantive right, and the requirement of scrupulous adherence to these duties is not

superseded by Crim.R. 11. City of Cuyahoga Falls v. Bowers, 9 Ohio St. 3d 148, 151,

459 N.E.2d 532 (1984), syllabus.

       {¶13} “Appellate review of a trial court’s finding of guilt on a no contest plea to

a misdemeanor is de novo.” State v. Erskine, 2015-Ohio-710, 29 N.E.3d 272, ¶ 10.

In reviewing the record before this Court, “[t]he question is not whether the court

could have rendered an explanation of circumstances sufficient to find appellant

guilty based on the available documentation but whether the court made the

necessary explanation.” Bowers at 151.

       {¶14} A plea of no contest cannot form the basis for a finding of guilt absent

an explanation of circumstances. Bowers at 150. The explanation of circumstances

is required in order to support a no contest plea. It serves to ensure that the trial

court’s finding of guilt is not made in a perfunctory manner, and must be done before

the defendant is found guilty or not guilty. Id.

       {¶15} In the instant case an arraignment was held on December 5, 2016 at

which time the record shows Appellant pleaded not guilty, although she later entered

a written no contest plea. Appellee contends that at her arraignment the trial court

advised Appellant “of the rights of which she complains she was not advised.”

(8/17/17 Appellee’s Brf., p. 2.) A transcript of that proceeding was not made a part of

this record. It is incumbent on the Appellant to insure an adequate record is made

available to establish her arguments on appeal. State v. Bugaj, 7th Dist. No. 06-BE-
                                                                                   -7-

23, 2007-Ohio-964, ¶ 11, citing State v. Funkhouser, 7th Dist. No. 02-BA-4, 2003-

Ohio-697, ¶ 13. Absent a transcript of those proceedings, this Court must presume

the regularity of the proceedings. Knapp v. Edwards Laboratories, 61 Ohio St. 2d
197, 199, 400 N.E.2d 384 (1980).

      {¶16} Notwithstanding the lack of an arraignment hearing transcript, two pre-

trial conferences were held on December 22, 2016 and March 30, 2017. Transcripts

from both of these proceedings are a part of the record for our review. The first pre-

trial hearing consisted of a discussion about whether Appellant would be represented

by appointed counsel. Appellant informed the court that she had obtained counsel,

who could not be present that day. The trial court continued the pre-trial to allow

Appellant’s counsel to be present.

      {¶17} On March 20, 2017 the second pre-trial hearing was held. Appellant

informed the court that she did not have counsel present and that she did not wish to

be represented by counsel, either her own or court appointed.         After the court

reaffirmed that Appellant did not wish to be represented by counsel in any form, the

following exchange took place:

      THE COURT: You are charged with possession of drug paraphernalia.


      [APPELLANT]: Okay


      THE COURT: So [prosecutor], anything from the State with respect to

      [Appellant’s] case?
                                                                                        -8-

       [THE PROSECUTOR]: Try to get up to date on your case here. I

       remember now. This was like a crack pipe. That’s why you weren’t

       given an opportunity for diversion.


       Do you know, Judge, if there’s a mandatory license suspension on the

       drug paraphernalia still or did it fall away with - -

(3/30/17 Tr., p. 3.)

       {¶18} A discussion was then held on the record about whether Appellant

would be subject to a driver’s license suspension and whether Appellant would have

trouble passing a drug and alcohol test. Appellant indicated that she wanted to serve

jail time to “get it over with” rather than lose her driver’s license. (3/30/17 Tr., p. 5.)

At the end of these discussions, the state proceeded to make a sentencing

recommendation of thirty days in jail, suspended, a fine of $250 and six months of

supervised probation. The following exchange then occurred:

       THE COURT: Okay. Come on up here and I’ll go over this with you.


       [APPELLANT]: Okay


       THE COURT: By signing right there you’re indicating you understand

       you could’ve been represented by an attorney in these proceedings but

       chose not to be.


       [APPELLANT]: Okay


       THE COURT: So if you’ll sign right there please.
                                                                                      -9-

       [APPELLANT]: And then are you going to tell me how often I have to

       come?


       THE COURT: Yeah, we are. And if you’ll sign right there. That’s your

       plea.


       [APPELLANT]: Okay


       THE COURT: And when you get this back, on the back, I’ll show you

       where, this space is going to be filled in right here and it’s going to tell

       you when your first meeting with the probation officer is.


       “* * *


       THE COURT: Okay. Any questions?


       [APPELLANT]: No.

(3/30/17 Tr., pp. 8-9.)

       {¶19} It is at this hearing that Appellant is apparently entering her plea, not at

her arraignment. It is apparent that the trial court accepts her plea, and yet has not

conducted any of the necessary Rule 11 dialogue.               The transcript of these

proceedings also shows that no inquiry into the circumstances of the offense was

made and no explanation was provided. Similarly, other than the initial citation, there

is no other evidence in the record regarding the circumstances surrounding this

crime. There is no requirement that the trial court judge read the explanation of

circumstances into the record, but some participant at the hearing must provide a
                                                                                    -10-

recitation for the record. State v. James, 7th Dist. No. 15 MA 0003, 2016-Ohio-4662,

¶ 8.   Moreover, even if there were documents in the record to indicate guilt, those

documents, while perhaps sufficient to support the charge, are not sufficient to meet

the requirements for actually establishing a defendant’s guilt or innocence. Bowers

at 151.

       {¶20} The record contains no explanation of circumstances regarding

Appellant’s possession of drug paraphernalia charge. The only information conveyed

at the hearing was that the charge apparently involved a crack pipe. There was no

explanation on the record of the circumstances as to how, when, or where the pipe

was found. Without such explanation, Appellant’s conviction is not supported by the

evidence presented.

       {¶21} As to the remedy for the trial court’s failure to meet the requirement for

an explanation of circumstances, “a defendant who pleads no contest has a

substantive right to be acquitted where the state’s statement of facts fails to establish

all of the elements of the offense.” James, supra, at ¶ 13, quoting State v. Lloyd, 6th

Dist. No. L-15-1035, 2016-Ohio-331, ¶ 19.

       {¶22} As noted by a number of other Ohio appellate districts, when the trial

court fails to comply with R.C. 2937.07, “jeopardy attaches, thereby preventing the

state from getting a second chance to meet its burden.” Berea v. Moorer, 2016-Ohio-

3452, 55 N.E.3d 1186 at ¶ 22. See State v. Horvath, 2015-Ohio-4729, 49 N.E.3d
847, ¶ 18; State v. Cochrane, 2017-Ohio-6948, ¶ 18; Lloyd, supra, at ¶ 28; State v.

Fordenwalt, 9th Dist. No. 09CA0021, 2010-Ohio-2810, ¶ 11.
                                                                                     -11-

       {¶23} Therefore, based on the Ohio Supreme Court’s holding in Bowers and

the decisions of our sister appellate districts, the failure to satisfy the requirement to

explain the circumstances surrounding the crime means that any resulting conviction

is supported by insufficient evidence.      Therefore, the trial court’s acceptance of

Appellant’s plea was not valid and, as jeopardy has attached, Appellant’s conviction

must be vacated.

       {¶24} Based on the foregoing, the trial court failed to comply with the

mandates of Crim.R. 11 prior to accepting Appellant’s plea of no contest and also

failed to properly make or elicit an explanation of the circumstances surrounding the

alleged offense prior to accepting Appellant’s no contest plea. Appellant’s first and

second assignments of error are sustained.         The judgment of the trial court is

reversed and Appellant’s conviction is vacated.


Donofrio, J., concurs.

DeGenaro, J., concurs.